Case 18-15683-jkf   Doc 45   Filed 10/21/18 Entered 10/22/18 10:08:59   Desc Main
                             Document      Page 1 of 4
Case 18-15683-jkf   Doc 45   Filed 10/21/18 Entered 10/22/18 10:08:59   Desc Main
                             Document      Page 2 of 4
Case 18-15683-jkf   Doc 45   Filed 10/21/18 Entered 10/22/18 10:08:59   Desc Main
                             Document      Page 3 of 4
        Case 18-15683-jkf   Doc 45   Filed 10/21/18 Entered 10/22/18 10:08:59   Desc Main
                                     Document      Page 4 of 4




Date: October 21, 2018
